                  Case 5:19-cv-00141 Document 1 Filed 02/15/19 Page 1 of 13



                           IN THE UNITED STATES DISTRICT COURT
                            FOR THE WESTERN DISTRICT OF TEXAS
                                   SAN ANTONIO DIVISION


FIRST NATIONAL BANK OF                           §
PENNSYLVANIA,                                    §
                                                 §
         Plaintiff,                              §
                                                 §
v.                                               §           CIVIL ACTION
                                                 §          NO. 5:19-cv-00141
OCEANIC PROTECTIVE SERVICES,                     §
LLC, STEPHEN R. HILL, AND                        §
VICTORIO E. CASTILLO,                            §
                                                 §
         Defendants.

                                PLAINTIFF’S ORIGINAL COMPLAINT

           Plaintiff First National Bank of Pennsylvania, successor by merger to Yadkin

 Bank, files this its Original Complaint against Defendants Oceanic Protective

 Services, LLC, Stephen R. Hill, and Victorio E. Castillo (collectively, “Defendants”)

 and would respectfully show the Court as follows:

                                              I.
                                           PARTIES

           1.        First National Bank of Pennsylvania (“FNB” or “Lender”), the

 successor by merger to Yadkin Bank, is a Pennsylvania financial institution with its

 principal place of business in Pittsburgh, Pennsylvania.

           2.        Oceanic Protective Services, LLC (“OPS” or “Borrower”) is a limited

 liability company formed under the laws of the State of Texas with its principal

 place of business in San Antonio, Texas. Oceanic Protective Services, LLC may be




 PLAINTIFF’S ORIGINAL COMPLAINT                                                   Page 1
 4810-5021-9399.1/15556/1471/021219
                 Case 5:19-cv-00141 Document 1 Filed 02/15/19 Page 2 of 13



served through its registered agent, Registered Agents, Inc., at 700 Lavaca, Suite

1401 Austin, TX 78701, or wherever it may be found.

          3.         Stephen R. Hill is a natural person who resides in Bexar County,

Texas and is domiciled in Texas. Mr. Hill may be served at 7230 Wurzbach Road,

Apt. 2008, San Antonio, Texas, or wherever he may be found.

          4.        Victorio E. Castillo is a natural person who resides in Bexar County,

Texas and is domiciled in Texas. Mr. Castillo may be served at 7230 Wurzbach

Road, Apt. 2008, San Antonio, Texas, or wherever he may be found.

                                             II.
                                        JURISDICTION

          5.        This Court has jurisdiction over this suit under 28 U.S.C. § 1332(a)

because there is complete diversity of citizenship between the parties.

          6.        Plaintiff FNB is a Pennsylvania financial institution with its principal

place of business in Pittsburgh, Pennsylvania. FNB is wholly owned by F.N.B.

Corporation, a publicly-traded company formed under the laws of State of

Pennsylvania with its principal place of business in Pittsburgh, Pennsylvania.

          7.        Defendant OPS is a Texas limited liability company with its principal

place of business in Texas. OPS has two members, Defendants Stephen R. Hill and

Victorio E. Castillo. Defendants Stephen R. Hill and Victorio E. Castillo are both

Texas residents domiciled in Texas

          8.        The amount in controversy exceeds $75,000, excluding interest and

costs.




PLAINTIFF’S ORIGINAL COMPLAINT                                                        Page 2
4810-5021-9399.1/15556/1471/021219
                 Case 5:19-cv-00141 Document 1 Filed 02/15/19 Page 3 of 13



                                             III.
                                           VENUE

          9.        Venue is proper in the Western District of Texas, San Antonio

Division, under 28 U.S.C. § 1391(b)(1) and (2) because Defendants are residents of

Texas and reside in this District and a substantial part of the events giving rise to

the claim occurred in this District.

                                              IV.
                                     FACTUAL BACKGROUND

A.        NOTE I—$510,000 Note and Guarantee Agreements

          1.        Promissory Note. On September 30, 2015, Borrower Oceanic Protective

Services, LLC executed and delivered to Yadkin Bank, predecessor to FNB, a U.S.

Small Business Administration Note in the original principal amount of

$510,000.00 (“Note I”). A true and correct copy of Note I is attached as Exhibit 1.

          10.       Note Terms. Under the terms of Note I, FNB agreed to lend Borrower

$510,000.00 at a variable interest rate calculated as the Prime Rate plus 2.75%, as

further defined in the Note, to be adjusted on a quarterly basis. The current interest

rate on Note I as of February 13, 2019 is 8.25%. Note I required Borrower to make

monthly principal and interest payments of at least $5,662.05, subject to

adjustment for rate increases. The last current monthly principal and interest

payment was $6,212.44. Note I is for a term of 10 years with a maturity date of

September 30, 2025, when all remaining principal and accrued interest is due. Note

I allows Lender to charge Borrower a late charge of up to 5.00% of the unpaid

portion of the regularly scheduled monthly payment.


PLAINTIFF’S ORIGINAL COMPLAINT                                                   Page 3
4810-5021-9399.1/15556/1471/021219
                 Case 5:19-cv-00141 Document 1 Filed 02/15/19 Page 4 of 13



          11.       Loan Agreement. In connection with Note I, Borrower also executed a

Loan Agreement, dated September 30, 2015, setting forth certain terms and

conditions of the loan. A true and correct copy of the loan agreement for Note I is

attached as Exhibit 2.

          12.       Guarantee Agreements. On September 30, 2015, Defendant Stephen R.

Hill and Victorio E. Castillo (collectively the “Guarantors”) each executed a U.S.

Small Business Administration Unconditional Guarantee to unconditionally

guarantee full payment to Lender of all amounts owing under Note I until paid in

full. (collectively the “Note I Guarantee Agreements”). The Guarantors agreed

under the Note I Guarantee Agreements to be jointly and severally liable for all

obligations under the Guarantee Agreements. True and correct copies of the Note I

Guarantee Agreements executed by the Guarantors are attached as Exhibits 3

and 4.

          13.       On or about March 11, 2017, FNB completed its merger with Yadkin

Bank, thus becoming Lender on Note I, the Loan Agreement, and the Guarantee

Agreements as successor by merger to Yadkin Bank. Accordingly, FNB is the

current owner and holder of Note I and the Note I Guarantee Agreements, together

with any and all other documents and instruments evidencing, securing, or in any

manner relating to Note I, including without limitation certain security agreement,

defined below. The SBA has not purchased Note I from FNB.




PLAINTIFF’S ORIGINAL COMPLAINT                                                   Page 4
4810-5021-9399.1/15556/1471/021219
                 Case 5:19-cv-00141 Document 1 Filed 02/15/19 Page 5 of 13



B.        NOTE II—$75,000 Note and Guarantee Agreements

          2.        Promissory Note. On September 30, 2015, Borrower Oceanic Protective

Services, LLC executed and delivered to Yadkin Bank, predecessor to FNB, a U.S.

Small Business Administration Note in the original principal amount of $75,000.00

(“Note II”). A true and correct copy of Note II is attached as Exhibit 5.

          14.       Note Terms. Under the terms of Note II, FNB agreed to provide

Borrower with a revolving line of credit of $75,000.00 at a variable interest rate

calculated as the Prime Rate plus 2.75%, as further defined in the Note, to be

adjusted on a quarterly basis. The current interest rate on Note II as of February

13, 2019 is 8.25%. Note II is for a term of 7 years with a maturity date of September

30, 2022. Note II required Borrower to make 24 monthly payments of interest only

on the disbursed principal balance every month. Beginning on the 25th month, the

principal balance would be amortized over the remaining 60 months, with principal

and interest payments due monthly until maturity. Note II allows Lender to charge

Borrower a late charge of up to 4.00% of the unpaid portion of the regularly

scheduled monthly payment.

          15.       Amounts Disbursed. Under Note II, FNB disbursed $74,458.33 to

Borrower. Note II has a current principal balance of $62,270.26. The last current

monthly payment due on the disbursed amount under Note II was $1,313.98.

          16.       Loan Agreement. In connection with Note II, Borrower also executed a

Loan Agreement, dated September 30, 2015, setting forth certain terms and




PLAINTIFF’S ORIGINAL COMPLAINT                                                    Page 5
4810-5021-9399.1/15556/1471/021219
                 Case 5:19-cv-00141 Document 1 Filed 02/15/19 Page 6 of 13



conditions of the loan. A true and correct copy of the loan agreement for Note II is

attached as Exhibit 6.

          17.       Guarantee Agreements. On September 30, 2015, Guarantors Stephen

R. Hill and Victorio E. Castillo each executed a U.S. Small Business Administration

Unconditional Guarantee to unconditionally guarantee full payment to Lender of all

amounts owing under Note II until paid in full. (collectively the “Note II Guarantee

Agreements”). The Guarantors agreed under the Note II Guarantee Agreements to

be jointly and severally liable for all obligations under the Guarantee Agreements.

True and correct copies of the Note II Guarantee Agreements executed by the

Guarantors are attached as Exhibits 7 and 8.

          18.       On or about March 11, 2017, FNB completed its merger with Yadkin

Bank, thus becoming Lender on Note II, the Loan Agreement, and the Guarantee

Agreements as successor by merger to Yadkin Bank. Accordingly, FNB is the

current owner and holder of Note II and the Note II Guarantee Agreements,

together with any and all other documents and instruments evidencing, securing, or

in any manner relating to Note II, including without limitation certain security

agreement, defined below. The SBA has not purchased Note II from FNB.

C.        Security Agreements

          19.       In connection with Notes I and II, Borrower executed two Security

Agreements, to secure Borrowers’ obligations under Notes I and II. True and correct

copies of the Security Agreements for Notes I and II are attached as Exhibits 9

and 10. On or about March 11, 2017, FNB completed its merger with Yadkin Bank,


PLAINTIFF’S ORIGINAL COMPLAINT                                                 Page 6
4810-5021-9399.1/15556/1471/021219
                 Case 5:19-cv-00141 Document 1 Filed 02/15/19 Page 7 of 13



thus becoming the Secured Party under the Security Agreements as successor by

merger to Yadkin Bank.

D.        Defendants Default on Notes I and II

          20.       Borrower last made the required monthly payments on both Notes I

and II on or around January 30, 2018. Since this payment, Borrower has failed to

make the required monthly payments on both Notes I and II when due. Borrower

has thus defaulted on both Notes I and II.

          21.       By reason of these defaults, by letter dated July 24, 2018, FNB notified

Borrower and Guarantors of their defaults under both Notes and the Guarantee

Agreements for failure to make the requirement monthly payments when due and

demanded payment of the same (the “Default Notice”). The Default Notice also

informed Defendants that as a result of their defaults, FNB was accelerating and

declaring the entire indebtedness due and owing under both Notes within 30 days of

the Default Notice. A true and correct copy of the July 24, 2018 Default Notice is

attached as Exhibit 11.

          22.       Despite demand, Defendants have and continue to fail and refuse to

remedy their defaults and pay the entire outstanding indebtedness due under Notes

I and II.

E.        Amounts Due and Owing

          23.       As of February 13, 2019, under Note I, Defendants owe $437,471.21 on

the principal balance, plus $35,012.87 in accrued but unpaid interest, which




PLAINTIFF’S ORIGINAL COMPLAINT                                                        Page 7
4810-5021-9399.1/15556/1471/021219
                 Case 5:19-cv-00141 Document 1 Filed 02/15/19 Page 8 of 13



continues to accrue at a rate of 8.25% or $100.25 per day, plus $1,872.00 in late

charges, and $2,105.33 in SBA curtailment fees, for a total of $476,461.51.

          24.       As of February 13, 2019, under Note II, Defendants owe $62,270.26 on

the principal balance, plus $4,983.76 in accrued but unpaid interest, which

continues to accrue at a rate of 8.25% or $14.27 per day, plus $263.37 in late

charges, for a total of $67,517.39.

                                            V.
                                     CAUSES OF ACTION

A.        Count One: Breach of Contract Against Borrower OPS under Note I

          25.       FNB incorporates in this section all the factual allegations made in

this petition.

          26.       FNB and Borrower OPS entered into valid agreement for FNB to lend

Borrower $510,000.00 on certain terms and conditions as evidenced by the Note I

and the Loan Agreement.

          27.       FNB delivered the $510,000.00 to Borrower and fulfilled its other

obligations regarding the loan.

          28.       FNB is the current owner and holder of Note I and the other loan

documents.

          29.       Borrower breached Note I by failing to timely pay the amounts due

under Note I.

          30.       FNB notified Borrower of its default, accelerated the principal balance,

and demanded that Borrower cure such default and pay the outstanding

indebtedness in full.

PLAINTIFF’S ORIGINAL COMPLAINT                                                        Page 8
4810-5021-9399.1/15556/1471/021219
                 Case 5:19-cv-00141 Document 1 Filed 02/15/19 Page 9 of 13



          31.       Despite demand, Borrower failed to cure the default and pay the

accelerated, unpaid principal balance of Note I, plus accrued interest, which

continues to accrue.

          32.       Borrower has thus materially breached Note I and the Loan

Agreement.

          33.       FNB is the current owner and holder of Note I.

          34.       FNB has been damaged in the amounts set forth herein.

B.        Count Two: Breach of Contract Against Borrower OPS under Note II

          35.       FNB incorporates in this section all the factual allegations made in

this petition.

          36.       FNB and Borrower OPS entered into valid agreement for FNB to

extend to Borrower a line of credit for $75,000.00 on certain terms and conditions as

evidenced by the Note II and the Loan Agreement.

          37.       FNB delivered funds in the amount of $74,458.33 to Borrower under

Note II and fulfilled its other obligations regarding the loan.

          38.       FNB is the current owner and holder of Note II and the other loan

documents.

          39.       Borrower breached Note II by failing to timely pay the amounts due

under Note II.

          40.       FNB notified Borrower of its default, accelerated the principal balance,

and demanded that Borrower cure such default and pay the outstanding

indebtedness in full.


PLAINTIFF’S ORIGINAL COMPLAINT                                                        Page 9
4810-5021-9399.1/15556/1471/021219
                Case 5:19-cv-00141 Document 1 Filed 02/15/19 Page 10 of 13



          41.       Despite demand, Borrower failed to cure the default and pay the

accelerated, unpaid principal balance of Note II, plus accrued interest, which

continues to accrue.

          42.       Borrower has thus materially breached Note II and the Loan

Agreement.

          43.       FNB is the current owner and holder of Note II.

          44.       FNB has been damaged in the amounts set forth herein.

C.        Count Three: Breach of Contract Against Guarantors Hill and
          Castillo

          45.       FNB incorporates in this section all the factual allegations made in

this petition.

          46.       Each of the Guarantors Hill and Castillo agreed to unconditionally

guarantee to FNB full payment of all amounts owing under both Notes I and II

until paid in full.

          47.       Under the Guarantee Agreements, the Guarantors’ obligations are

joint and several.

          48.       Borrower OPS defaulted on and is in material breach of both Notes I

and II, as set forth above.

          49.       Guarantors are thus jointly and severally liable for all of Borrower’s

unmet obligations under Notes I and II.

          50.       Despite notice and demand, Guarantors have failed to fulfill

Borrower’s unmet obligations under Notes I and II.

          51.       FNB is the current owner and holder of the Guarantee Agreements.

PLAINTIFF’S ORIGINAL COMPLAINT                                                     Page 10
4810-5021-9399.1/15556/1471/021219
                Case 5:19-cv-00141 Document 1 Filed 02/15/19 Page 11 of 13



          52.       FNB is entitled to recover, jointly and severally, from Guarantors the

entire unpaid principal balance of Notes I and II, plus accrued interest and interest

which continues to accrue, and other fees and expenses as allowed by the Guaranty

Agreements and respective loan documents.

          53.       FNB has been damaged in the amounts set forth herein.

                                             VI.
                                           DAMAGES

          54.       As a result of Defendants’ defaults, FNB has been damaged in the

amount of: (1) the unpaid principal on Note I, plus accrued but unpaid interest, plus

late charges and other applicable charges; (2) the unpaid principal on Note II, plus

accrued but unpaid interest, plus late charges; (3) interest, which continues to

accrue on all the indebtedness at the rates identified above; plus (4) all other costs

and expenses, including attorney’s fees, which FNB is authorized to recover under

the Loan Documents and applicable law.

                                          VII.
                                     ATTORNEY’S FEES

          55.       By the terms of the Loan Documents, Defendants have agreed to pay

all costs and expenses, including attorney’s fees, incurred by FNB in the event of a

default.

          56.       As a result of Defendants’ failure to comply with the obligations under

the Notes and Guarantee Agreements, FNB has employed the law firm of Clark Hill

Strasburger to prosecute this action.




PLAINTIFF’S ORIGINAL COMPLAINT                                                      Page 11
4810-5021-9399.1/15556/1471/021219
                Case 5:19-cv-00141 Document 1 Filed 02/15/19 Page 12 of 13



          57.       All conditions precedent to FNB’s right to recover attorney’s fees from

Defendants have been satisfied or will be satisfied prior to the trial of this lawsuit.

          58.       FNB is therefore entitled to recover its reasonable attorney’s fees

incurred in the prosecution of this action under the agreements between the parties

and any applicable law.

                                             VIII.
                                     CONDITIONS PRECEDENT

          59.       All conditions precedent to FNB’s right to assert the claims and causes

of action in this action have occurred or have been satisfied, waived, or excused.

                                             IX.
                                      PRAYER FOR RELIEF

          Plaintiff First National Bank of Pennsylvania, successor by merger to Yadkin

Bank, requests that Defendants Oceanic Protective Services, LLC, Stephen R. Hill,

and Victorio E. Castillo be cited to appear and answer herein and that upon final

hearing hereof, FNB be granted:

          1.        Judgment against Defendants, jointly and severally, for the
                    amount of the outstanding balances due on Notes I and II,
                    including interest, late charges, and other applicable charges,
                    due to FNB;

          2.        Post-judgment interest as provided by law;

          3.        Attorney’s fees and expenses;

          4.        Costs of suit; and

          5.        Such other and further relief to which FNB may be justly
                    entitled.




PLAINTIFF’S ORIGINAL COMPLAINT                                                      Page 12
4810-5021-9399.1/15556/1471/021219
                Case 5:19-cv-00141 Document 1 Filed 02/15/19 Page 13 of 13



                                          Respectfully submitted,

                                          CLARK HILL STRASBURGER




                                          TATE L. HEMINGSON
                                          State Bar No. 24064370
                                          901 Main Street, Suite 6000
                                          Dallas, Texas 75202
                                          (214) 651-4300 (Telephone)
                                          (214) 651-4330 (Facsimile)
                                          tate.hemingson@clarkhillstrasburger.com

                                          FRANK SCAGLIONE
                                          State Bar No. 24096184
                                          2301 Broadway Street
                                          San Antonio, Texas 78215
                                          210.250.6000
                                          210.250.6100 (Fax)
                                          frank.scaglione@clarkhillstrasburger.com

                                          ATTORNEYS FOR PLAINTIFF FIRST
                                          NATIONAL BANK OF PENNSYLVANIA




PLAINTIFF’S ORIGINAL COMPLAINT                                                 Page 13
4810-5021-9399.1/15556/1471/021219
